Citation Nr: 0106377	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-05 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).  

2.  Entitlement to service connection for rheumatoid 
arthritis.  

3.  Entitlement to service connection for cataracts.  

4.  Entitlement to service connection for malaria.  

5.  Entitlement to service connection for dysentery.  

6.  Entitlement to service connection for asthma.  

7.  Entitlement to service connection for dizziness.  




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Scouts from September 
1946 to January 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence of record establishes no current 
malaria, dysentery, asthma, or dizziness disabilities.  

3.  The veteran has not presented or identified competent 
medical evidence relating his PTB, rheumatoid arthritis, 
and/or cataracts to service.  


CONCLUSION OF LAW

PTB, rheumatoid arthritis, cataracts, malaria, dysentery, 
asthma, and dizziness were not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110 Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

To date, the veteran's service medical records have not been 
located.  

In May 1998 the veteran wrote that he was presently suffering 
from, in pertinent part, dysentery and PTB and indicated that 
these conditions were incurred in service.  

In June 1998 the veteran wrote that he was suffering from PTB 
with asthma, malaria, and dysentery, and he contended that 
these conditions were incurred in service.  

In June 1998 Dr. FBA, attending physician, certified that he 
had treated the veteran in June 1972 for minimal PTB, 
rheumatoid arthritis, and cataracts.  

In July 1998 the veteran submitted a formal claim of service 
connection for PTB, rheumatoid arthritis, dizziness, and a 
cataract in both eyes.  He reported no inservice treatment of 
these conditions.  He only indicated receiving treatment for 
them since 1972 from Dr. FBA.  

In October 1998 the veteran submitted an NA Form 13055 in 
order to obtain more specific information concerning 
inservice treatment of his claimed conditions, as the service 
medical records had not been located.  

The veteran completed this form, noting only treatment for 
PTB, rheumatoid arthritis, and cataracts dating between 1972 
and 1998 at a hospital with the same name as the last name of 
his treating physician.  The Board also notes that the 
address of the hospital and the physician appear to be the 
same.  

The RO requested records from this facility.  In October 1998 
the RO received an apparent response from Dr. FBA/Hospital 
stating that the veteran had been "recurrent from 1972 up to 
the present."  It noted that he had been treated there since 
1972 for PTB, rheumatoid arthritis, and cataracts.  It also 
noted that the veteran was experiencing gradual loss of body 
strength, loss of appetite, and difficulty with sleep.  

In October 1998 the RO received a statement from the veteran 
in which he indicated that he was suffering from PTB, 
"arthritis and rhuma," and a cataract in both of his eyes.  

In November 1998 the RO notified the veteran that it had not 
been able to find his service records.  It asked him to 
complete a NA Form 13055 and to, if possible, provides 
specific dates and places of treatment and the name of the 
military organization to which he was assigned.  

In November 1998 the veteran completed another NA Form 13055.  
He reported being treated for, in pertinent part, PTB, 
cataracts, and "Ruhma" from July 24 to October 25 at "DR'S 
ASUNCION HOSPITAL."  The Board notes that this is the same 
facility he listed on the previous NA Form 13055.  

A February 1999 radiology report noted that the veteran had 
sent in chest x-ray studies for interpretation by a VA 
radiologist.  The first outside film was dated May 7, 1949 
and was interpreted as revealing a normal chest for a young 
male subject.  The second x-ray was noted to be in poor 
technical quality, but appeared to have been taken in 1997 
and was of a young male, probably around the age of 30.  The 
film was found to reveal the normal chest of a male subject 
in middle age, probably taken in 1997, "not structurally 
consonant with the 5/7/49 film, and apparently not the stated 
petitioner."  

In May 1999 the veteran submitted a certification signed by 
twenty people stating that they knew for a fact that he was 
suffering from PTB, cataract, rheumatism, arthritis, and 
malaria on discharge and up to the present.  
They certified that they had observed his undergoing medical 
treatment by different doctors and "faith healer."  It was 
also opined that his illness might have arisen while he was 
serving as a Philippine Scout.  

In December 1999 Dr. FBA certified that the veteran was 
presently under his care for, in pertinent part, moderately 
advanced PTB, rheumatoid arthritis, and a cataract in both 
eyes.  
Criteria

Duty to Assist

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5102).  
The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that he is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  



However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for tuberculosis if shown disabling to a compensable degree 
during the third post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.307, 3.309 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107).  


Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  

The RO has specifically notified the veteran on multiple 
occasions of what is required to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  They have 
attempted to obtain records from Dr. FBA/FBA Hospital, and 
medical summaries from this facility are on file.  

The veteran has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board notes that the veteran's service medical records 
have not been located.  

Where the veteran's service medical records are lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions is heightened.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  In such cases where service records 
have been lost or destroyed, the Board is under a duty to 
advise the veteran of alternative forms of evidence that can 
be developed to substantiate the claim.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992).  

The Board is of the opinion that this duty has been 
satisfied.  The RO notified the veteran that his records were 
missing, and supplied him with an NA Form 13055 on two 
separate occasions in order to help locate the service 
medical or alternative records.  In addition, the veteran has 
submitted a statement from people who knew him at the time of 
discharge.  

The Board further finds that a remand for a VA examination or 
medical opinion is not warranted because there is (as will be 
discussed in greater detail below), no competent evidence of 
a current disability or persistent or recurrent symptoms of 
disability, with respect to some issues; and because the 
probative evidence establishes no indication that any of the 
claimed disabilities may be associated with service.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims for service connection.  

The veteran has failed to provide evidence that he is 
suffering from a current malaria, dysentery, asthma, and/or 
dizziness disability.  There are no post-service medical 
records documenting treatment or a diagnosis of any of these 
disabilities.  With respect to the claimed dizziness, the 
Board notes that such a symptom alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet App 282 (1999).  The one physician whom the veteran has 
referred to has not documented any reference to the above 
disabilities.  

Because the veteran has failed to establish proof of a 
current diagnosis or disability of malaria, dysentery, 
asthma, and/or dizziness, the Board finds that these claims 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (holding that veteran was not entitled to service 
connection where there was a total lack of evidence of any 
hypertension existing since service).  

The record does reveal diagnoses of PTB, rheumatoid 
arthritis, and cataracts of the eyes.  However, the veteran 
has failed to provide medical evidence of a nexus between 
these disabilities and service.  There are no documented 
medical opinions or other competent evidence of record 
linking the veteran's current PTB, rheumatoid arthritis, 
and/or cataract disabilities to service.  Hickson, supra.  

In addition, there is no evidence that any chronic disease 
such as PTB or arthritis was shown in service or during an 
applicable presumption period.  Nor is there medical evidence 
of a relationship between the veteran's current PTB, 
rheumatoid arthritis, cataracts, and any alleged continuity 
of symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).  

In this regard, the Board notes that the veteran, while 
claiming that these conditions are related to service, has 
never claimed that he was actually treated for these 
conditions in service.  

In fact, he has consistently reported first receiving medical 
treatment in 1972, more than 20 years after his discharge 
from service.  Dr. FBA/FBA Hospital also noted that he had 
been only treated since 1972.  The veteran's own opinions and 
statements linking his claimed conditions to service are not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's disabilities are related to a disease 
or injury incurred during service.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

In addition, the credibility of the veteran and his 
statements are somewhat questionable in light of his apparent 
attempt to submit a another person's recent chest x-ray 
report as a representation of an x-ray of his own chest.  
When he submitted this report for interpretation, it was 
found that the x-ray appeared to be of a young male, taken 
around 1997.  In light of this, it was determined that the 
chest x-ray apparently was not of the veteran.  In light of 
the above, the Board concludes that there is a preponderance 
of the evidence against all of the veteran's claims for 
service connection, and that they therefore must be denied.  
Gilbert, supra.  The Board also finds that the new duty to 
assist law does not require that a VA examination or opinion 
be obtained with respect to any of the claimed disabilities.  

This is because the veteran has not submitted evidence of a 
current malaria, dysentery, asthma, or dizziness disability.  
Aside from the veteran's own statements (which are vague at 
best), there is also no evidence on file of any persistent or 
recurrent symptoms of disability, and, as stated above, the 
credibility of the veteran's statements is questionable.  His 
credibility is further weakened by his own statements, as 
well as his physician's statements, reporting treatment only 
since 1972, even when he had been specifically asked to 
provide inservice dates of treatment.  

While there is evidence of current PTB, rheumatoid arthritis, 
and cataracts, there is no evidence (aside from the veteran's 
own contentions) indicating that these disabilities may be 
associated with service.  

In fact, with respect to all of the above disabilities the 
veteran's physician only reported treatment since 1972.  
Furthermore, the veteran's own contentions linking his 
disabilities to service have little or no probative value 
because he is not competent to make such an assessment, and 
because his credibility is somewhat questionable in light of 
his attempt to submit someone else's chest x-ray report as 
his own.  

Therefore, the Board finds that the evidence in this case 
establishes that a VA examination or opinion is not required.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).  


ORDER

Service connection for PTB, rheumatoid arthritis, cataracts, 
malaria, dysentery, asthma, and dizziness are denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

